DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites a Markush group from which the polyol is selected.  Independent claim 1, however, upon which claim 2 depends, has been amended to require “wherein the polyol comprises polyethylene glycol.”  As such, it appears Applicant is intending to broaden the group .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites the presence of the polyol in the drill-in fluid as between 0.5-15 lb/bbl.  Independent claim 1, however, upon which claim 3 depends, has been amended to require a polyol presence between 0.75 and 10 lb/bbl.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 recites “wherein the polyol comprises a glycol.”  Independent claim 21, however, upon which claim 24 depends, has been amended to require “wherein the polyol comprises polyethylene glycol.”  As such, it appears Applicant is intending to broaden the group from which the polyol is selected.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2-14 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sawdon (US 2010/0248996 – cited previously) in view of Dobson, Jr. et al. (US 5,942,468- cited previously) and Pober (US 2017/0073566 – cited previously).
With respect to independent claim 1, Sawdon discloses a method comprising:
providing a drill-in fluid, wherein the drill-in fluid comprises: 
an aqueous liquid ([0046]-[0048]); 
a base oil ([0051]); 
a polyol, wherein the polyol comprises a polyalkylene glycol, wherein the polyol has a molecular weight of about 200 g/mol to about 1,000 g/mol ([0038]-[0039]);
an emulsifying surfactant ([0052]);  
a solid bridging agent ([0053]-[0055]); and
a filtration control agent selected from the group as claimed ([0052], wherein at least lignite derivatives are disclosed, i.e., “modified” lignite);
circulating the drill-in fluid through a drill-string and past a drill bit ([0002]); and 
drilling in a reservoir section of a subterranean formation to extend a wellbore in the reservoir section the drill-in fluid is circulated therein ([0002]; [0033]-[0035]; [0053]-[0055]).

Sawdon discloses wherein the polyol may comprise a polyalkylene glycol, as noted above, and, more specifically suggests polypropylene glycol.  Although silent to the polyalkylene glycol as polyethylene glycol as instantly claimed, Dobson, Jr. et al. suggests water alkylene glycols in the disclosed invert emulsion and Dobson, Jr. et al. suggests polyethylene glycols having an overlapping molecular weight to those disclosed by Sawdon and used in similar amounts in an invert emulsion fluid, it would have been obvious to one having ordinary skill in the art to try a polyethylene glycol as the polyalkylene glycol in the invert drilling fluid of Sawdon in order to provide for varying the activity of the aqueous phase of the invert emulsion.

Sawdon suggests the presence of the polyol through example, wherein in several examples the polyol is present in an amount of about 4% by volume ([0067]; [0085]; [0090]; [0093]).  The reference additionally suggests an amount thereof as in the range of from 1.5-40% by volume (claims 28 and 29).  The reference additionally suggests the presence of the emulsifying surfactant through example, wherein NOVAMUL, FAZEMUL and EZ MUL  2F are disclosed as exemplary emulsifying surfactants suitable for use in the disclosed drill-in fluids ([0080]-[0081]) and suggested amounts for the use thereof is provided for through example in [0084], [0089], and [0092].  Although silent to the amount of the polyol and/or emulsifying surfactant in lb/bbl, given the exemplary amounts thereof suggested by Sawdon in the examples, one having ordinary skill in the art would recognize the optimal amounts of both the polyol and emulsifying surfactant to employ in the drill-in fluid in order to promote the desired promotion of ingress of low salinity water into the filter cake ([0031]) with an emulsified drill-in fluid since In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  
In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges for each component as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  Since the drill-in fluid of Sawdon is capable of use in a method as a drill-in fluid in accordance with the steps instantly claimed by independent claim 1, it does not appear that the claimed presence of each component would be considered critical in achieving such, and, as such, an unexpected result of using the presently claimed concentration ranges.  Therefore, it is the position of the Office that the determination of concentration of each component as claimed would be achievable through routine experimentation in the art.

Sawdon further discloses wherein the wellbore fluids disclosed may include any known additives, including filtration control agents, as noted above. Although silent to the amount of such an additive included in the wellbore fluid, it is the position of the Office that one having ordinary skill in the art would be capable of determining an optimal amount thereof to include within the fluid of Sawdon as based on the desired filtration control to impart to such a fluid for at least the reasons set forth above.  For example, Pober teaches drilling fluids similar to those disclosed by Sawdon wherein a fluid loss additive, i.e., filtration control agent, is included therein for the purpose of imparting an API fluid loss of less than 8 mL/30 minutes at 300 degrees F; exemplary fluid loss additives include methylestyrene-co-acrylate and substituted styrene copolymer as well as ADAPTA.  Such fluid loss additives are typically included in a 

With respect to dependent claim 2, Sawdon discloses wherein the polyol is selected from the group as claimed ([0038]-[0039]).
With respect to dependent claim 3, Sawdon suggests the presence of the polyol within the range as claimed for at least the reasons as set forth above with respect to independent claim 1.
With respect to depending claim 4, Sawdon discloses wherein the drill-in fluid is in the form of an invert emulsion, wherein the invert emulsion comprises an internal phase and an external phase, wherein the internal phase comprises the aqueous liquid, wherein the external phase comprises the base oil (abstract).
With respect to depending claim 5, Sawdon discloses wherein the base oil comprises diesel oil ([0051]).
With respect to depending claim 6, Sawdon discloses wherein the base oil comprises at least one oil selected from the group consisting of light mineral oil, diesel oil, a glycol ether solvent, a hydrotreated light petroleum distillate having about 9 to 16 carbon atoms, ethylene 
With respect to depending claims 7 and 9, Sawdon discloses the non-aqueous and aqueous phases, as noted above, and, further, suggests an amount of each phase, by volume, wherein the oil:brine ratio by volume is 99.5:0.5 to 40:60 (claims 28 and 29).  Although silent to such amounts as by weight as instantly claimed, given the suggestion of Sawdon provided herein, the amounts of each phase by weight would have been obvious to one having ordinary skill in the art since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner notes, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such is critical.  Given the extensive weight range instantly claimed, it is the position of the Office such is not critical in the instant application.    
With respect to depending claim 8, Sawdon discloses wherein the aqueous liquid is selected from the group consisting of brine, sea water, fresh water, and combinations thereof ([0046]-[0047]).
With respect to depending claim 10, Sawdon discloses wherein the solid bridging agent is selected from the group consisting of calcium carbonate, salt particulates, iron carbonate, zinc carbonate, polylactic acid, wax particulates, magnesium carbonate, magnesium oxide, manganese tetraoxide, and combinations thereof ([0053]-[0055]).
In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  With regard to the particular size of such bridging agents, Sawdon further suggests a size range that overlaps that which is instantly claimed, wherein it is further noted the size chosen depends upon the particular operation and the size of the pores, fissures or other conduits in the rock formation ([0054]).  As such, it would have been obvious to one having ordinary skill in the art to employ a bridging agent having a size within the range as claimed as based on the size of the pores and fissures of the rock formation since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 12, Sawdon discloses exemplary fluids wherein the plastic viscosity, yield point and 10 second/10 minute gel strengths are provided (Tables 3-5).  The Examiner notes these values overlap the instantly claimed ranges and as such, it is the position of the Office that Sawdon discloses and/or at least suggests a plastic viscosity, yield point and 10 second/10 minute gel strength as claimed.  Additionally, Sawdon discloses the same  it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 13, Sawdon discloses exemplary fluids wherein the fluid loss thereof is measured and provided (Tables 3-5).  Although silent to the spurt loss of the fluids, the Examiner notes, the fluid loss values suggested fall within the range instantly claimed for the spurt loss. Additionally, Sawdon suggest the same fluid components as instantly claimed and disclosed by Applicant to provide for such a spurt loss, along with overlapping concentration values for each component.  As such, it is the position of the Office that the fluid of Sawdon would have a spurt loss within the range as claimed since it has been held “Products of identical chemical composition cannot have mutually exclusive properties.”  If there is any difference between the spurt loss of the fluid of Sawdon and that of the instant claims, the difference would have been considered minor and obvious.  Additionally, give the absence of evidence of  it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to dependent claim 14, Sawdon discloses wherein the drill-in fluid is in the form of an invert emulsion, wherein the invert emulsion comprises an internal phase and an external phase, wherein the internal phase comprises the aqueous liquid, wherein the external phase comprises the base oil (abstract; [0037]), wherein the base oil comprises diesel oil ([0051]) and, wherein the solid bridging agent comprise calcium carbonate ([0055]).  Sawdon further, suggests an amount of each phase, by volume, wherein the oil:brine ratio by volume is 99.5:0.5 to 40:60 (claims 28 and 29).  Although silent to such amounts as by weight as instantly claimed, given the suggestion of Sawdon provided herein, the amounts of each phase by weight would have been obvious to one having ordinary skill in the art since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner notes, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such is critical.  Given the extensive weight range instantly claimed, it is the position of the Office such is not critical in the instant application.  Additionally, with regard to the amount of calcium carbonate, Sawdon discloses wherein the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Sawdon further discloses wherein the fluid may include weighting agents, examples thereof noted as barite, calcite, dolomite, hematite and haussmanite ([0052]).  The reference, however, is silent to wherein the drilling fluid further includes magnesium tetraoxide as claimed.  Pober suggests weighting agents included in an invert emulsion drilling fluid that includes a polyol in the internal aqueous phase ([0022]), wherein examples thereof include materials disclosed by Sawdon, such as barite and hematite, as well as manganese tetroxide, which are included in the drilling fluid for the purpose of increasing the density thereof ([0029]).  Since Pober suggests manganese tetroxide as an alternative weighting agent to those disclosed by Sawdon, it would have been obvious to one having ordinary skill in the art to try manganese tetroxide as a weighting agent in the drilling fluid of Sawdon in order to yield the predictable result of increasing the weight thereof to the desired density therewith as desired when a weighting agent is considered necessary for such purposes.



circulating an invert emulsion (abstract) drill-in fluid into a well bore while drilling through a reservoir section of a subterranean formation ([0002]; [0033]-[0035]; [0053]-[0055]), wherein the invert emulsion drill-in fluid comprises:
an aqueous internal phase comprising saltwater ([0046]-[0048]); 
a diesel base oil ([0051]); 
a polyol, wherein the polyol comprises a polyalkylene glycol, wherein the polyol has a molecular weight of about 200 g/mol to about 1,000 g/mol ([0038]-[0039]);
an emulsifying surfactant ([0052]);  
a solid bridging agent ([0053]-[0055]); and
a filtration control agent selected from the group as claimed ([0052], wherein at least lignite derivatives are disclosed, i.e., “modified” lignite);
Sawdon discloses wherein the polyol may comprise a polyalkylene glycol, as noted above, and, more specifically suggests polypropylene glycol.  Although silent to the polyalkylene glycol as polyethylene glycol as instantly claimed, Dobson, Jr. et al. suggests water soluble polyols that are included in invert emulsions used in drilling, wherein non-aqueous phase comprises diesel oil (col. 3, l. 64-67) and the aqueous phase comprises water soluble salts (col. 5, l. 27-34), to include polyethylene glycol for the purpose of varying the aqueous activity of the fluid while providing advantages over prior art fluids (col. 3, l. 32-46; col. 4, l. 42-45).  Since Sawdon discloses the inclusion of polyalkylene glycols in the disclosed invert emulsion and Dobson, Jr. et al. suggests polyethylene glycols having an overlapping molecular weight to those disclosed by Sawdon and used in similar amounts in an invert emulsion fluid, it would have been obvious to one having ordinary skill in the art to try a polyethylene glycol as the polyalkylene 

Sawdon suggests the presence of the polyol through example, wherein in several examples the polyol is present in an amount of about 4% by volume ([0067]; [0085]; [0090]; [0093]).  The reference additionally suggests an amount thereof as in the range of from 1.5-40% by volume (claims 28 and 29).  The reference additionally suggests the presence of the emulsifying surfactant through example, wherein NOVAMUL, FAZEMUL and EZ MUL  2F are disclosed as exemplary emulsifying surfactants suitable for use in the disclosed drill-in fluids ([0080]-[0081]) and suggested amounts for the use thereof is provided for through example in [0084], [0089], and [0092].  Although silent to the amount of the polyol and/or emulsifying surfactant in lb/bbl, given the exemplary amounts thereof suggested by Sawdon in the examples, one having ordinary skill in the art would recognize the optimal amounts of both the polyol and emulsifying surfactant to employ in the drill-in fluid in order to promote the desired promotion of ingress of low salinity water into the filter cake ([0031]) with an emulsified drill-in fluid since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  
Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges for each component as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  Since the drill-in fluid of Sawdon is capable of use in a method as a drill-in fluid in accordance with the steps instantly claimed by independent claim 1, it does not appear that the claimed presence of each component would be considered 

Sawdon further discloses wherein the wellbore fluids disclosed may include any known additives, including filtration control agents, as noted above. Although silent to the amount of such an additive included in the wellbore fluid, it is the position of the Office that one having ordinary skill in the art would be capable of determining an optimal amount thereof to include within the fluid of Sawdon as based on the desired filtration control to impart to such a fluid for at least the reasons set forth above.  For example, Pober teaches drilling fluids similar to those disclosed by Sawdon wherein a fluid loss additive, i.e., filtration control agent, is included therein for the purpose of imparting an API fluid loss of less than 8 mL/30 minutes at 300 degrees F; exemplary fluid loss additives include methylestyrene-co-acrylate and substituted styrene copolymer as well as ADAPTA.  Such fluid loss additives are typically included in a concentration of 0.5 to 10 ppb of the drilling fluid ([0030]).  Since Sawdon discloses the inclusion of a filtration reducer in the disclosed drilling fluid and Pober suggests suitable examples thereof that encompass those instantly claimed, wherein such are present in an amount of 0.5 to 10 ppb of the drilling fluid so as to impart a fluid loss of less than 8 mL/30 minutes at 300 degrees F, it would have been obvious to one having ordinary skill in the art to try a fluid loss additive as suggested by Pober in the drilling fluid of Sawdon, and, further, provide an amount thereof within the instantly claimed range in order to impart a desired API fluid loss to 

	With respect to depending claim 22, Sawdon discloses wherein the solid bridging agent comprises calcium carbonate ([0055]).
With respect to depending claim 23, Sawdon discloses wherein the fluid may include weighting agents, examples thereof noted as barite, calcite, dolomite, hematite and haussmanite ([0052]).  The reference, however, is silent to wherein the drilling fluid further includes magnesium tetraoxide as claimed.  Pober further suggests weighting agents included in an invert emulsion drilling fluid that includes a polyol in the internal aqueous phase ([0022]), wherein examples thereof include materials disclosed by Sawdon, such as barite and hematite, as well as manganese tetroxide, which are included in the drilling fluid for the purpose of increasing the density thereof ([0029]).  Since Pober suggests manganese tetroxide as an alternative weighting agent to those disclosed by Sawdon, it would have been obvious to one having ordinary skill in the art to try manganese tetroxide as a weighting agent in the drilling fluid of Sawdon in order to yield the predictable result of increasing the weight thereof to the desired density therewith as desired when a weighting agent is considered necessary for such purposes.
With respect to depending claim 24, Sawdon discloses wherein the polyol comprises a glycol ([0038]-[0039]).
With respect to depending claim 25, Sawdon discloses exemplary fluids wherein the plastic viscosity, yield point and 10 second/10 minute gel strengths are provided (Tables 3-5).  The Examiner notes these values overlap the instantly claimed ranges and as such, it is the position of the Office that Sawdon discloses and/or at least suggests a plastic viscosity, yield  it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 26, Sawdon discloses exemplary fluids wherein the fluid loss thereof is measured and provided (Tables 3-5).  Although silent to the spurt loss of the fluids, the Examiner notes, the fluid loss values suggested fall within the range instantly claimed for the spurt loss. Additionally, Sawdon suggest the same fluid components as instantly claimed and disclosed by Applicant to provide for such a spurt loss, along with overlapping concentration values for each component.  As such, it is the position of the Office that the fluid of Sawdon would have a spurt loss within the range as claimed since it has been held “Products of identical chemical composition cannot have mutually exclusive properties.”  If there is any difference between the spurt loss of the fluid of Sawdon and that of the instant claims, the difference would  it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 11/05/21 have been fully considered; the Examiner notes the grounds of rejection have been slightly modified, but the references remain the same.
With respect to the rejections of claims 1, 2-13, 21, 22 and 24-26 as unpatentable over Sawdon in view of Pober, Applicant notes the amendments made to each of independent claims 1 and 21 and asserts the combination fails to disclose wherein the polyol is polyethylene glycol having a presence and molecular weight as claimed, as well as wherein the emulsifying surfactant is present in an amount as claimed.
With regard to the polyol as polyethylene glycol, the Examiner notes, Dobson, Jr et al. was previously cited for providing for such in the rejection of dependent claim 14. As such, the grounds of rejection for each of independent claims 1 and 21 has been modified to include Dobson, Jr.’s teaching of polyethylene glycol as a polyol used for the same purposes as the polyol of Sawdon, and, thus, an obvious alternative thereto.

With regard to the amount of the polyol, the Examiner notes, Sawdon suggests through example amounts of polyol to include and it is the position of the Office the determination of an amount within the range as claimed as suitable for use in a drill-in fluid would be achievable through routine experimentation for at least the reasons set forth above.
With regard to the amount of emulsifying surfactant, the Examiner notes, Sawdon further suggests through the examples, exemplary amounts of emulsifying surfactant to employ within a drill-in fluid, and, as such, it is the position of the Office the determination of an amount thereof suitable for use in a drill in fluid would be obvious to one having ordinary skill in the art for at least the reasons set forth above.  
With regard to the rejection of claim 14 as unpatentable over Sawdon in view of Dobson and Pober, Applicant notes independent claim 1 has been amended and that claim 14 incorporates all of the limitations of claim 1, and, as such, the combination does not teach all of the limitations.  The Examiner respectfully disagrees and notes each claim amendment has been addressed within the rejection of claim 1 above.
With regard to the rejection of claim 23, Applicant asserts claim 23 incorporates all of the limitations of claim 21 and as such, is not obvious over the prior art.  The Examiner respectfully disagrees as each claim limitation for claim 21 has been addressed as set forth above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/05/22